Banke, Chief Judge.
Lefco sued Glenn for malicious use of process, and the trial court granted summary judgment to Glenn based on the absence of any evidence of special damages. Lefco appeals.
The events underlying this litigation began when affidavits of garnishment were served on three banks, thereby freezing Glenn’s accounts based on a judgment previously entered against him. The affidavits had, however, been served prematurely and were consequently later dismissed by the court. Glenn then commenced an action for damages against Lefco for wrongful garnishment. That action was dismissed by the court, whereupon Lefco instituted the present suit against Glenn for malicious use of process. Held:
1. “ ‘To recover for malicious use of process, the following requi*570site elements must be shown: (1) prosecution of a civil action with malice; (2) such prosecution was without probable cause; (3) a termination of the proceedings in favor of the defendant; and (4) the prosecution of the process caused: (a) arrest of the person; (b) a seizure of his property; or (c) other special damage.’ [Cit.] ” Pugh v. Frank Jackson Lincoln-Mercury, 165 Ga. App. 292 (300 SE2d 227) (1983).
Decided June 16, 1986
Rehearing denied July 1, 1986
Ira S. Zuckerman, Stanley M. Lefco, for appellant.
Joel Y. Moss, for appellee.
The special damages sought to be recovered in this case consisted of Lefco’s attorney fees and lost wages incurred in defending Glenn’s wrongful garnishment action. It has consistently been held that such losses are not recoverable as special damages in an action for malicious use of process. See, e.g., Taylor v. Greiner, 247 Ga. 526 (1) (277 SE2d 13) (1981); Pugh v. Frank Jackson Lincoln-Mercury, supra at 293. The grant of summary judgment in favor of the defendant-appellee is accordingly affirmed.
2. Appellee’s motion for imposition of damages for filing a frivolous appeal pursuant to Rule 26 (b) of this Court is hereby granted, and it is hereby ordered that a judgment for such damages be entered against the appellant in the amount of $250.

Judgment affirmed.


Birdsong, P. J., and Sognier, J., concur.